Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0035297)
Claim 1

Oh discloses a display device comprising: 
a controller which receives a first image signal corresponding to a first frame and outputs a first output signal corresponding to the first frame, and the controller which receives a second image signal corresponding to a second frame following the first frame and outputs a second output signal corresponding to the second frame (Oh, ¶ 68: “when a data signal DDATA is input into the image processor 110 of the system board section SBD (S110), the image processor 110 of the system board section SBD determines whether the input data signal DDATA is for a static image or a moving image (S120)…”); and 
a display panel driven by the first output signal and the second output signal, wherein a difference between a first frame frequency of the first output signal and a second frame frequency of the second output signal is less than 10Hz (Oh, ¶ 13: “circuit board section comprises a PSR controller that, when a PSR On signal is supplied from the system board section, changes the operating frequency of a gate driver and data driver to a frequency of i Hz (i is an integer equal to or higher than 1) and a frequency of k Hz (k is an integer equal to or higher than 60), and inserts a compensation frequency of j Hz (j is an integer higher than i and lower than k) into a transition period situated between the i Hz frequency and the k Hz frequency.”).
Oh discloses the above features across multiple embodiments.  However, as disclosed the techniques work together to improve transition between static and moving images and reduce flicker.  Therefore, before the effective date of this application, it would have been obvious to one of ordinary skill in the art to consider both disclosed techniques together. 
Claim 2
Oh discloses wherein the first frame frequency of the first output signal is greater than the second frame frequency of the second output signal (e.g. static vs moving; ¶ 10: “LCM runs at 60 Hz) to on (LCM runs at 48 Hz)”).
Claim 3
Oh discloses wherein a difference between the first frame frequency of the first output signal and the second frame frequency of the second output signal is 1 Hz (Oh, ¶ 13: “circuit board section comprises a PSR controller that, when a PSR On signal is supplied from the system board section, changes the operating frequency of a gate driver and data driver to a frequency of i Hz (i is an integer equal to or higher than 1) and a frequency of k Hz (k is an integer equal to 
Claim 4
Oh discloses wherein a difference between the first frame frequency of the first output signal and the second frame frequency of the second output signal is 2 Hz (Oh, ¶ 13: “circuit board section comprises a PSR controller that, when a PSR On signal is supplied from the system board section, changes the operating frequency of a gate driver and data driver to a frequency of i Hz (i is an integer equal to or higher than 1) and a frequency of k Hz (k is an integer equal to or higher than 60), and inserts a compensation frequency of j Hz (j is an integer higher than i and lower than k) into a transition period situated between the i Hz frequency and the k Hz frequency.”)
Claim 5
Oh discloses wherein the controller receives a n-th image signal corresponding to a n-th frame and outputs a n-th output signal corresponding to the n- th frame, wherein a n-th frame frequency of the n-th output signal is lower than the first frame frequency (Oh, ¶ 150: “the operating frequency gradually changes like 1 Hz->5 Hz->7.5 Hz->15 Hz->Hz->60 Hz, to minimize perceivable changes in brightness”)
Claim 6
Oh discloses wherein the controller outputs an output signal having a gradually reduced frame frequency for each frame from the first frame to the n-th frame (Oh, ¶ 150: “the gradually changes like 1 Hz->5 Hz->7.5 Hz->15 Hz->Hz->60 Hz, to minimize perceivable changes in brightness”) 
Claim 7
Oh discloses wherein the controller receives a (n+1)-th image signal corresponding to a (n+1)-th frame and outputs a (n+1)-th output signal corresponding to the (n+1)-th frame, wherein a (n+1)-th frame frequency of the (n+1)-th output signal and the n-th frame frequency are same as each other (Fig. 15; ¶ 124):

    PNG
    media_image1.png
    534
    585
    media_image1.png
    Greyscale


Claim 8
Oh discloses wherein the first frame frequency is 60Hz, and the n-th frame frequency is 50Hz (Oh, ¶ 10: “The PSR technology, when a data signal for a static image is supplied, allows the panel to run at as low as 48 Hz, which is the lowest frequency possible at which no flicker is seen”)
Claim 12
Oh discloses a display device comprising: 
a controller which receives a first image signal corresponding to a first frame and outputs a first output signal corresponding to the first frame, and the controller which receives a n-th image signal corresponding to a n-th frame and outputs a n-th output signal corresponding to the n-th frame (Fig. 15; ¶ 124):

    PNG
    media_image1.png
    534
    585
    media_image1.png
    Greyscale

“As can be seen from FIG. 15, in the second exemplary embodiment of the present invention, there exists an intermediate phase corresponding to the four compensation fields with the 7.5 Hz frequency during the transition period from the 1 Hz interlaced scan to the 60 Hz progressive scan.”); and 
a display panel driven by the first output signal and the n-th output signal, wherein the controller outputs an output signal having a gradually reduced frame frequency for each frame from the first frame to the n-th frame (Oh, ¶ 150: “the operating frequency gradually changes like 1 Hz->5 Hz->7.5 Hz->15 Hz->Hz->60 Hz, to minimize perceivable changes in brightness”)

Claim 13
Oh discloses wherein a first frame frequency of the first output signal is 60Hz, and a n-th frame frequency of the n-th output singal is 50Hz (Oh, ¶ 10: “The PSR technology, when a data signal for a static image is supplied, allows the panel to run at as low as 48 Hz, which is the lowest frequency possible at which no flicker is seen”)
Claim 14
Oh discloses wherein the controller receives a second image signal corresponding to a second frame following the first frame and outputs a second output signal corresponding to the second frame, and wherein a second frame frequency of the second output signal is between a first frame frequency of the first output signal and a n-th frame frequency of the n-th output signal (Oh, ¶ 125: “When the scanning method was switched from the 1 Hz interlaced scan to the 60 Hz progressive scan, as is with the test example, no flicker was perceived when the four fields (compensation fields) with the 7.5 Hz frequency were output for a predetermined period of time during the transition period”)
Claim 15
Oh discloses wherein a difference between the first frame frequency and the second frame frequency is 1 Hz (Oh, ¶ 13: “circuit board section comprises a PSR controller that, when a PSR On signal is supplied from the system board section, changes the operating frequency of a equal to or higher than 1) and a frequency of k Hz (k is an integer equal to or higher than 60), and inserts a compensation frequency of j Hz (j is an integer higher than i and lower than k) into a transition period situated between the i Hz frequency and the k Hz frequency.”)
Claim 16
Oh discloses wherein a difference between the first frame frequency and the second frame frequency is 2 Hz (Oh, ¶ 13: “circuit board section comprises a PSR controller that, when a PSR On signal is supplied from the system board section, changes the operating frequency of a gate driver and data driver to a frequency of i Hz (i is an integer equal to or higher than 1) and a frequency of k Hz (k is an integer equal to or higher than 60), and inserts a compensation frequency of j Hz (j is an integer higher than i and lower than k) into a transition period situated between the i Hz frequency and the k Hz frequency.”)

Allowable Subject Matter
Claim(s) 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611